Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-11, 13-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. Independnet claims 1, 5, and 13 recite: A method for reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising: reversing, by a control unit, the vehicle combination; and determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle, wherein the predicted future estimate of the articulation angle is based on forward driving of the vehicle combination, updating the maximum safe articulation angle, wherein the maximum safe articulation angle is estimated by: receiving, by the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination; receiving, by the control unit, a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination; and updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle, and upon determination that the jack-knifing condition is about to occur.  Only claim 5 discloses performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a vehicle combination comprising a towing vehicle and at least one trailer”, “reversing, by a control unit, the vehicle combination”, “the control unit”, and “receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination”, “receiving a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination” and “performing at least one of: issue a warning signal; and initiate a braking action for the vehicle combination”. That is, other than reciting “a vehicle combination comprising a towing vehicle and at least one trailer”, “reversing, by a control unit, the vehicle combination”, “the control unit”, and “receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination”, “receiving a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination” and “performing at least one of: issue a warning signal; and initiate a braking action for the vehicle combination”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, determine whether a jack-knifing condition is about to occur through prediction, and can update a maximum safe articulation angle of the vehicle combination.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a vehicle combination comprising a towing vehicle and at least one trailer”, “reversing, by a control unit, the vehicle combination”, “the control unit”, and “receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination”, “receiving a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination” and “performing at least one of: issue a warning signal; and initiate a braking action for the vehicle combination”. The vehicle combination, towing vehicle, trailer, and control unit are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The “reversing, by a control unit, the vehicle combination” step is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, which is a form of insignificant extra-solution activity. The receiving steps and issuing a warning signal step are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. The “initiate a braking action for the vehicle combination” step does not provide a practical application since it is part of a limitation that includes “performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination.” Due to the braking initiation not always occurring since it is an at-least-one-of limitation, any potential practical application of the braking of the vehicle is not considered since this process can be replaced with the outputting of a warning signal, which is insignificant extra-solution activity as stated above. However, if the braking was integrated into the claim without an at-least-one-of contingency, the controller performing a braking action for the vehicle combination would incorporate the judicial exception into a practical application. However, based on the current state of the claim, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of vehicle combination, towing vehicle, trailer, and control unit are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of “reversing, by a control unit, the vehicle combination” step is recited at a high level of generality and amounts to mere pre-solution activity as an insignificant application, and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). The receiving steps and issuing a warning signal step are recited at a high level of generality and amount to mere data gathering, which is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. See MPEP 2106.05(g). The “initiate a braking action for the vehicle combination” step does not provide a practical application since it is part of a limitation that includes “performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination.” Due to the braking initiation not always occurring since it is an at-least-one-of limitation, any potential practical application of the braking of the vehicle is not considered since this process can be replaced with the outputting of a warning signal, which is insignificant extra-solution activity as stated above. However, if the braking was integrated into the claim without an at-least-one-of contingency, the controller performing a braking action for the vehicle combination would incorporate the judicial exception into a practical application. However, based on the current state of the claim, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claims 2, 4, 6-11, 14-15 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2, 4, 6-11, 14-15 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (US 2016/0023526 A1, hereinafter referred to as Lavoie).

Regarding applicant claim 1, Lavoie teaches: A method for reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising ([0006], method for providing hitch angle warning when reversing a vehicle with a trailer attached):
reversing, by a control unit, the vehicle combination ([0006], reversing a vehicle with a trailer attached; [0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle; [0004], the system includes a controller that performs the system and method); and
determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition), 
a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0082], the set time to predict the future position may be programmable to correspond with the driver’s desired reaction time such that the driver is consistently provided with a warning signal with enough time to react to make a corrective action to avoid exceeding the hitch angle threshold), 
wherein the maximum safe articulation angle is estimated by: receiving, by the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0087], the hitch angle position may encompass a maximum hitch angle before a potential jackknife condition is encounter; [0024], avoid reaching the threshold angle (i.e. maximum safe articulation angle) which may correspond with a jackknife condition);
receiving, by the control unit, a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the articulation angle changes during forward driving of the vehicle combination); and
updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, when the hitch angle exceeds the maximum safe articulation angle, the vehicle pulls forward (i.e. angle exceeds the safe angle during forward driving) to fix the situation; here, the angle is updated based on the exceeded angle).

Regarding applicant claim 2, Lavoie further teaches wherein the signal being indicative of the articulation angle is continuously or intermittently recorded during forward driving ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, when the hitch angle exceeds the maximum safe articulation angle, the vehicle pulls forward (i.e. angle exceeds the safe angle during forward driving) to fix the situation; here, the angle is updated based on the exceeded angle).
Regarding claim applicant 4, Lavoie further teaches wherein the jack-knifing condition is determined, by the control unit, by receiving a signal that indicates that at least one of the following events has occurred: an emergency call from the vehicle combination has been issued; an airbag of the towing vehicle has been deployed; a yaw, pitch or roll rate for the towing vehicle or the at least one trailer has exceeded a preset threshold value; a longitudinal or lateral acceleration for the towing vehicle or the at least one trailer has exceeded a preset threshold value; a force in a trailer coupling has exceeded a preset threshold value; a speed reduction of the towing vehicle or the vehicle combination has exceeded a preset threshold value; and a value being indicative of a second time derivative of the articulation angle has exceeded a preset threshold value ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0069], a jackknife enabling condition can arise based on current operating parameters of the vehicle in combination with a corresponding hitch angle; the acceleration state, vehicle speed, longitudinal acceleration, brake torque, powertrain torque, magnitude and rate of trailer curvature can exceed specific thresholds while a hitch angle is present that can cause transition or the hitch angle to a jackknife angle).

Regarding applicant claim 5, Lavoie teaches: A method for reversing a vehicle combination comprising a towing vehicle and at least one trailer, the method comprising ([0006], method for providing hitch angle warning when reversing a vehicle with a trailer attached):
determining, by the control unit, whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition), 
a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0082], the set time to predict the future position may be programmable to correspond with the driver’s desired reaction time such that the driver is consistently provided with a warning signal with enough time to react to make a corrective action to avoid exceeding the hitch angle threshold), 
wherein the maximum safe articulation angle is estimated by: receiving, by the control unit, a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0087], the hitch angle position may encompass a maximum hitch angle before a potential jackknife condition is encounter; [0024], avoid reaching the threshold angle (i.e. maximum safe articulation angle) which may correspond with a jackknife condition);
receiving, by the control unit, a signal indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the articulation angle changes during forward driving of the vehicle combination); and
updating, by the control unit, the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, when the hitch angle exceeds the maximum safe articulation angle, the vehicle pulls forward (i.e. angle exceeds the safe angle during forward driving) to fix the situation; here, the angle is updated based on the exceeded angle), and
upon determination that the jack-knifing condition is about to occur, performing at least one of: issue, by the control unit, a warning signal; and initiate, by the control unit, a braking action for the vehicle combination ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition).

Regarding applicant claim 10, Lavoie further teaches: The method of claim 1, wherein a value being indicative of a current steering wheel angle or a first derivative of the steering wheel angle is also used for determining, by the control unit, if a jack-knifing condition is about to occur ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0037] – [0038], the kinematic relationship is based on various parameters including the steering angle at steered front wheels of the vehicle).

Regarding applicant claim 11, Lavoie further teaches: The method of claim 1, wherein at least one of a steering operation and a speed control operation of the vehicle combination during reversing is performed automatically, by the control unit, without any direct human involvement ([0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle; [0004], the system includes a controller that performs the system and method).

Regarding applicant claim 13, Lavoie teaches: A towing vehicle comprising a control unit configured to ([0006], reversing a vehicle with a trailer attached; [0004], the system includes a controller that performs the system and method):
reverse a vehicle combination comprising the towing vehicle and at least one trailer ([0006], reversing a vehicle with a trailer attached; [0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle); and
determine whether a jack-knifing condition is about to occur by comparing a predicted future estimate of the articulation angle with a maximum safe articulation angle ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition), 
wherein the predicted future estimate of the articulation angle provided at the control unit a preset maximum safe articulation angle for the towing vehicle ([0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition; [0082], the set time to predict the future position may be programmable to correspond with the driver’s desired reaction time such that the driver is consistently provided with a warning signal with enough time to react to make a corrective action to avoid exceeding the hitch angle threshold), 
wherein the maximum safe articulation angle is estimated by: receiving a preset maximum safe articulation angle for the towing vehicle or the vehicle combination ([0087], the hitch angle position may encompass a maximum hitch angle before a potential jackknife condition is encounter; [0024], avoid reaching the threshold angle (i.e. maximum safe articulation angle) which may correspond with a jackknife condition);
receiving a signal being indicative of an articulation angle of the vehicle combination during forward driving of the vehicle combination ([0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, the articulation angle changes during forward driving of the vehicle combination); and
updating the maximum safe articulation angle when the articulation angle of the vehicle combination during forward driving is larger than the preset maximum safe articulation angle ([0024], to avoid unacceptable trailer conditions, such as a jackknife condition, the hitch angle may be monitored and processed to provide hitch warning information; the system may determine a future position of the trailer at a set time based on the sensed hitch angle, vehicle speed, and kinematic relationship between the vehicle and trailer; [0062], when the hitch angle achieves or exceeds the jackknife angle, the vehicle may be pulled forward to reduce the hitch angle; here, when the hitch angle exceeds the maximum safe articulation angle, the vehicle pulls forward (i.e. angle exceeds the safe angle during forward driving) to fix the situation; here, the angle is updated based on the exceeded angle), and
upon determination that the jack-knifing condition is about to occur, perform at least one of: issue a warning signal; and initiate a braking action for the vehicle combination ([0024], to avoid unacceptable trailer backup conditions, such as a jackknife condition, a warning signal may be generated when the future position exceeds the threshold angle to avoid the threshold angle and corresponding jackknife condition; [0035], the controller may process the hitch angle and related information to generate a warning signal with enough time for the driver to respond to an unacceptable trailer backup condition).

Regarding applicant claim 14, Lavoie further teaches towing vehicle, wherein the vehicle is a semiautonomous or a fully autonomous vehicle ([0024], the vehicle autonomously steers on the backing path while the driver uses the accelerator and brake pedals to control the reversing speed of the vehicle).

Regarding applicant claim 15, Lavoie further teaches the towing vehicle, wherein the control unit is further configured to determine an articulation angle between at least one of: the towing vehicle and a connected trailer; or between two interconnected trailers ([0006], method for providing hitch angle warning when reversing a vehicle with a trailer attached; Fig. 1, shows the articulation angle between a towing vehicle and a connected trailer; [0004], the system includes a controller that performs the system and method).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0023526 A1, referred to as Lavoie), and further in view of Kyrtsos et al. (US 2017/0008560 A1, hereinafter referred to as Kyrtsos).
Regarding applicant claim 5, Lavoie further teaches the method of claim 5. However, Lavoie does not explicitly teach: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle.
Kyrtsos teaches: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle ([0070], to identify potential convergence of the hitch angle to the jackknife angle, the controller can monitor, along with the hitch angle itself, the rate of change of the hitch angle (i.e. first order time derivative of the current articulation angle)).
Lavoie and Kyrtsos are analogous art to the claimed invention since they are from the similar field of vehicle controls for avoiding jackknife situations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lavoie with the rates of change of Kyrtsos to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle.
The motivation for modification would have been to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a first order time derivative of the current articulation angle in order to have a more accurate determination of the current articulation angle to better avoid jackknifing situations, thus creating an overall more effective vehicle control system.

Regarding applicant claim 7, Lavoie further teaches: The method of claim 5. However, Lavoie does not explicitly teach: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle.
Kyrtsos teaches: wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle ([0070], to identify potential convergence of the hitch angle to the jackknife angle, the controller can monitor, along with the hitch angle itself, the rate of change of the hitch angle (i.e. first order time derivative of the current articulation angle); [0078], the system can also look at a further rate of change of the rate of change itself (i.e. second order time derivative of the current articulation angle)). 
Lavoie and Kyrtsos are analogous art to the claimed invention since they are from the similar field of vehicle controls for avoiding jackknife situations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Lavoie with the rates of change of Kyrtsos to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle.
The motivation for modification would have been to create a vehicle system wherein the predicted future estimate of the articulation angle is derived, by the control unit, from the current articulation angle and a second order time derivative of the current articulation angle in order to have a more accurate determination of the current articulation angle to better avoid jackknifing situations, thus creating an overall more effective vehicle control system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-11, 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-2, 4-11, 13-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-2, 4-5, 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavoie (US 2016/0023526 A1, hereinafter referred to as Lavoie).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie (US 2016/0023526 A1, referred to as Lavoie), and further in view of Kyrtsos et al. (US 2017/0008560 A1, hereinafter referred to as Kyrtsos).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.L/           Examiner, Art Unit 3661                                                                                                                                                                                             
/PETER D NOLAN/           Supervisory Patent Examiner, Art Unit 3661